UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: April 22, 2010 (date of earliest event reported) VASCULAR SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Commission File Number: 0-27605 Minnesota 41- (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 6464 Sycamore Court Minneapolis, Minnesota 55369 (Address of principal executive offices) (763) 656-4300 (Registrants telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act ( 17 CFR 240.13e-4(c)) 2 Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e) On April 22, 2010 the shareholders of Vascular Solutions, Inc. (Company) approved a proposal to amend and restate the Companys Employee Stock Purchase Plan (Plan) to extend its term for ten years and make other clarifying amendments. As a result of the shareholder approval, the term of the Plan will extend until April 22, 2020. The foregoing description of the Amendment does not purport to be complete and is qualified in its entirety by reference to the full agreement attached hereto as Exhibit10.1. Item 5.07. Submission of Matters to a Vote of Security Holders. On April 22, 2010 the Company held its annual meeting of shareholders for the purpose of considering and voting on the following proposals. Summaries of the voting results are included following descriptions of each matter. 1. To elect seven (7) members of the Board of Directors to hold office for a term of one year and until their successors are duly elected and qualified (except in the case of earlier death, resignation or removal). Director For Against or Withheld Abstain Broker Non-Votes John Erb  Michael Kopp  Richard Nigon  Paul OConnell  Howard Root  Jorge Saucedo  Charmaine Sutton  2. To amend and restate the Companys Plan as described in Item 5.02 of this Current Report on Form 8-K. For Against or Withheld Abstain Broker Non-Vote 3. To ratify the selection of Baker Tilly Virchow Krause, LLP as the Companys independent auditor for the year ending December 31, 2010. For Against or Withheld Abstain Broker Non-Vote  Item 9.01. Financial Statements and Exhibits (d) Vascular Solutions, Inc. Employee Stock Purchase Plan 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VASCULAR SOLUTIONS, INC. Date: April 23, 2010 By: /s/ James Hennen James Hennen Its: Chief Financial Officer 4 EXHIBIT INDEX Exhibit No. Description Vascular Solutions, Inc. Employee Stock Purchase Plan 5
